Citation Nr: 0933250	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating for service-connected 
osteoarthritis of the right knee, currently evaluated 10 
percent disabling.

2.  Entitlement to a disability rating for service-connected 
osteoarthritis of the left knee, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Procedural history

In the September 2006 rating decision, the RO granted the 
Veteran's claims of entitlement to service connection for 
osteoarthritis of the right and left knees; assigning 10 
percent disability ratings to each.  The Veteran disagreed 
with the assigned disability ratings and perfected his appeal 
by filing a timely substantive appeal [VA Form 9] in May 
2007.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In a January 2009 Board decision, the claims were remanded 
for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denials in a 
May 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.




Issue not on appeal

The January 2009 Board decision denied the Veteran's claim of 
entitlement to an increased (compensable) disability rating 
for a service-connected scar of the right index finger.  To 
the Board's knowledge, no appeal was taken.  The Board's 
decision is therefore final, and that issue will be addressed 
no further herein.  
See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-
ray evidence of arthritis, pain, and minimal limitation of 
motion.

2.  The Veteran's left knee disability is manifested by X-ray 
evidence of arthritis, pain, and minimal limitation of 
motion.

3.  The evidence does not show that the Veteran's bilateral 
knee disabilities are so exceptional or unusual that referral 
for extraschedular consideration by the designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

3.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected bilateral knee 
disabilities on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to initial disability ratings 
in excess of 10 percent each for his service-connected right 
and left knee disabilities.  Because these issues involve the 
application of identical law to similar facts, in the 
interest of economy they will be addressed together.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated November 2005, in conjunction with his 
then pending, and later granted, claims of entitlement to 
service connection.  Although the aforementioned VCAA letter 
did not specifically include any information pertaining to 
the evidence necessary to substantiate claims for higher 
ratings, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claims in the November 2005 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The letter also indicated that a VA 
examination would be scheduled if necessary to make a 
decision as to the Veteran's claims.

The November 2005 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The March 2006 letter also advised the Veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.
With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  


The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
The pertinent evidence of record includes the Veteran's 
statements, service records, as well as VA and private 
treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded VA examinations in February 2006 and 
March 2009.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examinations reports were adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative 
and, as indicated above, testified at a personal hearing 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.



Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  

Assignment of diagnostic codes

The Veteran seeks entitlement to increased ratings for his 
service-connected right and left knee disabilities, which are 
each currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 [arthritis-
limitation of leg motion].  See 38 C.F.R. § 4.27 [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

X-ray evidence of record substantiates a diagnosis of 
osteoarthritis of the Veteran's right and left knees.  The 
principal manifestation of the Veteran's bilateral knee 
disabilities is pain.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  Because 
arthritis has been identified, the Veteran's bilateral knee 
disabilities are correctly rated under Diagnostic Codes 5010 
and 5003 [arthritis], with further consideration of 
Diagnostic Codes 5260 and 5261 [limitation of leg motion].  

As will be discussed in greater detail below, the Veteran's 
knees have not been found by competent medical evidence to be 
unstable; rating under Diagnostic Code 5257 is therefore not 
warranted.

With respect to other potentially applicable diagnostic 
codes, there is no evidence of ankylosis or malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5256 and 5262 do not apply in this case.  Moreover, with 
respect to Diagnostic Codes 5258 and 5259, the Board 
recognizes that the Veteran previously suffered from a 
meniscal tear of his right knee; however, there is no medical 
evidence to suggest that the Veteran currently exhibits 
dislocated semilunar cartilage or symptomatic semilunar 
cartilage removal in either knee.  

Specific schedular criteria

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

Analysis

The Veteran generally contends that his bilateral knees 
disabilities are worse than is contemplated by the currently 
assigned disability ratings.

Initial matter - separate rating for knee instability 

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  More specifically, VA General Counsel has 
concluded that a claimant who has arthritis and instability 
of a knee may be rated separately under Diagnostic Codes 5003 
and 5257 and that evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  Therefore, a veteran who has both 
arthritis and instability of the knee may be rated 
separately, provided that any separate rating must be based 
upon additional disability.  See also Degmetich v. Brown, 104 
F.3d 1328, 1331 
(Fed. Cir. 1997).  

The Board observes that the Veteran testified that he 
experiences instability in his right and left knees.  See the 
August 2008 Board hearing transcript, pgs. 2-3.  However, the 
medical evidence of record documents no clinical evidence of 
instability of either the right or left knee.  Specifically, 
neither the March 2009 VA examiner nor the February 2006 VA 
examiner identified varus or valgus laxity in either knee.  

Consistently, VA treatment records are absent any complaint 
of or treatment for instability or giving way.  There is also 
no medical evidence of recurrent subluxation in the bilateral 
knees.  The March 2009 VA examination report specifically 
indicated that the Veteran did not use braces.  Moreover, 
there is no indication in the medical records of the Veteran 
having fallen due to knee instability. 
  
Based on the lack of any objective evidence of laxity, 
subluxation or instability in either knee, the Board finds 
that a separate disability rating or ratings may not be 
assigned under Diagnostic Code 5257.  The disabilities will 
be rated based on the diagnosed arthritis. 

Schedular rating

The Veteran is currently assigned 10 percent disability 
ratings for osteoarthritis of the right and left knees.  

The Veteran has been afforded two VA examinations to 
determine the extent of his bilateral knee disabilities.  
Range of motion studies conducted during the March 2009 VA 
examination showed flexion of 140 degrees bilaterally.  This 
is normal, see 38 C.F.R. § 4.71, and far exceeds limitation 
to 45 degrees required for the assignment of a compensable 
rating under Diagnostic Code 5260.  The February 2006 VA 
examiner also documented close to full range of motion in the 
bilateral knees, with flexion to 130 degrees in the right 
knee and 135 degrees in the left knee.  There is no evidence 
which indicates a greater limitation of flexion exists.  
Accordingly, increased disability ratings cannot be assigned 
based on Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of knee extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  The VA 
examination and treatment records consistently demonstrate 
full extension of the bilateral knees, with no impairment 
noted.  Accordingly, the medical evidence demonstrates that 
the Veteran's bilateral knee extension measurements far 
exceed those required for the assignment of a compensable 
disability rating pursuant Diagnostic Code 5261.  

For the reasons set out above, noncompensable evaluations are 
warranted under Diagnostic Codes 5260 and 5261.  

Where x-ray evidence of arthritis is presented, but the loss 
of range of motion is noncompensable, a 10 percent disability 
rating will be assigned.  So it is in this case.   Disability 
ratings of 10 percent have therefore been correctly assigned 
for the right and left knee.  

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

The Veteran has complained of bilateral knee pain with 
limited mobility, fatigability, and lack of endurance.  See 
the VA examination report dated March 2009.  However, the 
competent medical evidence of record does not indicate that 
the Veteran's current symptomatology warrants the assignment 
of additional disability.  Specifically, the March 2009 VA 
examiner indicated that the Veteran complained of pain on 
motion in both knees, but was able to achieve flexion of 
140 degrees bilaterally [i.e., normal range of motion].  
Thus, the pain does not appear to be productive of an 
increased disability rating.  

Crucially, after noting the Veteran's complaints, the March 
2009 VA examiner specifically indicated the absence of 
additional limitation upon repetitive use, flare-ups, or 
incapacitating episodes.  

Thus, the only DeLuca factor present is some pain on motion, 
which is not however productive of functional loss.  The 
Board therefore finds that the assignment of additional 
disability based on DeLuca factors is not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, supra.

As was discussed above, the competent medical evidence does 
not demonstrate that the Veteran's symptomatology warrants 
separate disability ratings under Diagnostic Code 5257 based 
upon instability.  

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.  Separate ratings for 
flexion and extension are not warranted with respect to 
either knee pursuant to Diagnostic Codes 5260 and 5261.  As 
has been discussed above, no range of motion is compensable 
under either diagnostic code.  

Fenderson consideration 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The 10 percent disability rating for the right knee 
disability was assigned effective September 26, 2005.  The 10 
percent disability rating for left knee disability was 
assigned effective November 8, 2004.  

The medical evidence shows that the Veteran's bilateral knee 
symptomatology has not changed appreciably during the appeal 
period.  The February 2006 and March 2009 VA examination 
reports, as well as, the VA treatment records indicate that 
the bilateral knee disabilities have remained relatively 
stable, with essentially normal ranges of motion 
demonstrated.  The Board therefore finds that the 10 percent 
disability rating has been correctly assigned for the 
service-connected right knee for the entire period from 
September 26, 2005.  Similarly, the 10 percent disability 
rating for the left knee is appropriate for the entire period 
from November 8, 2004.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake,  22 Vet.  App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes that the Veteran is not currently employed.  See 
the VA examination report dated March 2009.  However, the 
Veteran has not contended, nor does the medical evidence 
demonstrate that he is unable to maintain gainful employment 
as a result of his service-connected bilateral knee 
disabilities.  The Veteran has several other disabilities, to 
include cardiovascular and gastrointestinal disorders, which 
appear to significantly impact his employability. 

The record does not indicate that the Veteran has received 
in-patient treatment due to his knee symptomatology during 
the appeal period.  Additionally, the Board has not 
identified an exceptional or unusual clinical picture as a 
result of the service-connected bilateral knee disabilities.  
Nor is there any other aspect of either disability which may 
be characterized as exceptional or unusual.

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disabilities outside the usual 
rating criteria, the Board has therefore determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected bilateral knee disabilities 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2008).


ORDER

Entitlement to an increased disability rating for arthritis 
of the right knee is denied.

Entitlement to an increased disability rating for arthritis 
of the left knee is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


